Citation Nr: 1242730	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  08-00 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for stomach disorders, to include a hiatal hernia and gastroesophageal reflux disease (GERD) to the midthoracic esophagus.  

3.  Entitlement to service connection for a right shoulder disorder, also claimed as latissimus dorsi.  

4.  Entitlement to an initial rating in excess of 40 percent for residuals of laminotomy at L5, diskectomies at L4/L5, L5/S1, and T-8 of the thoracolumbar spine.  

5.  Entitlement to an initial rating in excess of 40 percent for nerve root injury, nerve damage, right lower extremity (RLE).  

6.  Entitlement to an initial rating in excess of 10 percent for residuals of resection of the left 12th, 6th, 7th, and 8th ribs.  

7.  Entitlement to an initial (compensable) rating for coccidioimycosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to December 2004.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which originally had jurisdiction over this appeal, and Pittsburgh, Pennsylvania, to which jurisdiction over this case was transferred and which forwarded the appeal to the Board.

The issues of entitlement to service connection for tinnitus; entitlement to an initial rating in excess of 40 percent for residuals of laminotomy at L5, diskectomies at L4/L5, L5/S1, and T-8 of the thoracolumbar spine; entitlement to an initial rating in excess of 40 percent for nerve root injury, nerve damage, RLE; entitlement to an initial rating in excess of 10 percent for residuals of resection of the left 12th, 6th, 7th, and 8th ribs; and entitlement to an initial (compensable) rating for coccidioimycosis, are addressed in the REMAND portion of the decision below. These issues are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Chronic stomach disorders, to include a hiatal hernia and GERD to the midthoracic esophagus, are not etiologically related to service.  

2.  A chronic right shoulder disorder, claimed as latissimus dorsi, is not demonstrated.  (Service connection is already in effect for impairment of the right shoulder associated with coccidioimycosis.)  


CONCLUSIONS OF LAW

1.  Chronic stomach disorders, diagnosed as a hiatal hernia and GERD to the midthoracic esophagus, were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2012).  

2.  A chronic right shoulder disorder, claimed as latissimus dorsi, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO (to include letters in November 2004, March 2006, March 2009, and July 2009) specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the March 2006, March 2009, and July 2009 letters mentioned above.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2012).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2012).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).  

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Background

The STRs are negative for report of, treatment for, or diagnosis of a chronic stomach disorder.  It is noted that the STRs show that the Veteran reported pain in various areas after surgery (associated with coccidioimycosis), to include the abdomen, but no chronic stomach disorder was diagnosed.  There was also some involvement of the latissimus dorsi muscle, but further reference to this muscle is not indicated in the STRs or in the post service medical records.  It is noted that the Veteran was seen on one occasion in 1998 for right shoulder pain and some limitation of range of motion (ROM) and decreased strength were noted.  The diagnosis was adhesive capsulitis of the right shoulder.  The Veteran was issued a profile, and the examiner noted that it usually took a year for this condition to run its course.  The Veteran was to be observed for resolution of the adhesive capsulitis.  Review of the STRs does not reflect additional complaints, findings, or treatment or diagnosis of a right shoulder disability, to include on the separation examination.  

Similarly, a chronic right shoulder disorder is not indicated post service.  Although the Veteran has reported right shoulder problems, a chronic right shoulder disorder, claimed as latissimus dorsi, is noted.  At the time that a VA examination was conducted in Frankfurt, Germany, in October 2010, it was specifically noted that X-ray and sonogram of the right shoulder showed no disease or chronic injury of the right shoulder.  (Moreover, it is noted that service connection is already in effect for right shoulder impairment associated with coccidioimycosis, rated a 20 percent disabling, based on limitation of motion.)  

The post service records are negative for diagnoses of chronic stomach disorders until VA upper gastrointestinal (UGI) in April 2008.  At that time, a small reducible hiatal hernia and GERD to the midthoracic esophagus were noted.  Subsequently dated records do not reflect additional treatment for these conditions, other than the taking of medications.  For example, it is noted that the Veteran took Metoclopramide for his reflux disease in 2009.  At the time of VA examination in 2010, there were no abnormalities noted in the abdomen.  Sonography of the abdomen with Doppler was negative.  There was no evidence of gastric ulcers or inflammatory changes.  

Analysis

Based on the evidence of record, the Board finds that service connection for chronic stomach disorders, to include a hiatal hernia and GERD to the midthoracic esophagus, is not warranted.  Although post service records show that the diagnoses of these conditions in 2008, the overall weight of the evidence is against finding that such were incurred in or related to service.  STRs are negative for any complaints, treatment, or diagnoses of a hernia or GERD or other GI symptoms.  While the Veteran reported abdominal pain on at least one occasion during service, there was no report of continuing GI problems and no chronic disorder was reported.  The Veteran's initial diagnoses (of a hiatal hernia and GERD) in April 2008 were approximately 4 years after his separation from service, and there is no competent medical opinion linking his current disabilities to service.  

Regarding the Veteran's claim for a right shoulder disorder, the Board notes that a review of the record does not show that the Veteran has a chronic right shoulder disorder, claimed as latissimus dorsi.  And, as already noted, he is already service-connected for right shoulder impairment associated with coccidioimycosis.  Additional chronic right shoulder disability is simply not shown.  In fact, the most recent examination conducted for VA purposes in 2010, was negative for a right shoulder disorder.  

In further discussion as to the claim for service connection for a right shoulder disorder, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability there can be no valid claim.  As there is no competent medical evidence of a current right shoulder disorder, claimed a latissimus dorsi, the claim must be denied.

As to both service connection claims (stomach disorders and right shoulder), the Board has considered the Veteran's own statements in support of his claims.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.  

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection.  See Robinson v. Shinseki, 312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  The Board observes that this Federal Circuit decision is nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) (a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains").  The Board believes that if Bethea applies to Court decisions, it surely applies to those of a superior tribunal, the Federal Circuit.  

Here, the Board does not find that the Veteran is competent to render diagnoses of in-service or post-service disorders such as a hiatal hernia, GERD, and a chronic right shoulder disorder, claimed as latissimus dorsi.  While he is certainly competent to report observable symptoms, he has not been shown to be competent to identify specific disorders based solely on observation.  Further, a right shoulder disorder, other than that for which service connection has already been granted, is not shown.  


While the Veteran has asserted that his hiatal hernia and GERD disorder are the result of active service, he has not demonstrated the medical knowledge required to establish an etiological nexus between these conditions, and any incident during service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, although the statements of the Veteran offered in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between these claimed disorders and the Veteran's period of service.  

Further, to the extent that the Veteran's lay statements are offered as evidence of continuity of symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, supra.  As noted, in adjudicating his claims, the Board must evaluate the Veteran's credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  As noted, competency of evidence differs from weight and credibility.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, supra; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Further, as to the claim for stomach disorders, while the Board acknowledges that the Veteran is competent to provide evidence of his own experiences, the fact that he did not complain of a hiatal hernia or GERD or symptoms of reflux during service, identified other disabilities such as back pain during examinations, and is in fact not shown to have a diagnoses of a hiatal hernia and GERD until several years after service, weighs heavily against the claim he now makes that he has had problems ever since service.  The Board is not holding that corroboration is required.  Rather, the Board finds his assertions to be less credible than the negative contemporaneous records.  The Board notes that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  However, with respect to a merits review, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  As such, the Board finds that the probative evidence is against the claim based on continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.102 (2012); Gilbert, supra.  Therefore, the Board is unable to identify a reasonable basis for granting the Veteran's claims for stomach disorders, to include a hiatal hernia, and GERD to the midthoracic esophagus, or a right shoulder disorder, claimed as latissimus dorsi.  


ORDER

Service connection for stomach disorders, to include a hiatal hernia and GERD to the midthoracic esophagus, is denied.  

Service connection for a chronic right shoulder disorder, claimed as latissimus dorsi, is denied.  



REMAND

As to the claim for service connection for tinnitus, a review of the record discloses the need for further development.  The Veteran is seeking service connection for this condition, which he contends began during service as a result of noise exposure.  He points out that his military occupational specialty was in security and that he worked as a police officer.  He was exposed to loud noises from providing security around flight line areas and armed aircraft including bombers and fighters.  He also reports exposure to noise from qualifying with specialty weapons and grenades.  As a civilian, he was not exposed to loud noise.  (See the VA audiology report in August 2005.)  

At the time of the August 2005 exam, the Veteran reported bilateral and persistent tinnitus which had a gradual onset during service.  Audiology examination showed that his hearing was normal.  Thus, the examiner stated that the etiology of his tinnitus was unknown.  The Board finds this opinion ambiguous as no real opinion as to etiology of tinnitus provided.  Additional opinion is necessary.  

As to the claims for increased rating for residuals of nerve root injury/damage to the right lower extremity; residuals of laminectomy at L5, diskectomies at L4/5, L5/S1, and T-8 of the thoracolumbar spine; and residuals of resection of the left 12th, 6th, 7th, and 8th ribs; and residuals of coccidioimycosis, the Veteran has reported that his symptoms have increased in severity since the last exam in 2010.  (See the October 2012 appellant's brief.)  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2012).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court determined the Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of a Claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his claims, on appeal.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the AMC should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  If pertinent records are received, the AMC should ensure that VCAA examination and medical opinion requirements under 38 C.F.R. § 3.159(c)(4) are met.  

2.  The RO should schedule the Veteran for an audiological examination to determine the nature and etiology of tinnitus.  The claims folder must be made available to the examiner for review in connection with the examination.  


The examiner is to provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that any currently diagnosed tinnitus was incurred in service.  A complete rationale for any opinion expressed must be provided.  If the examiner cannot render an opinion without resort to mere speculation, this must also be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Then, the RO should schedule the Veteran to undergo VA orthopedic and neurological examinations to determine the nature and severity of the lumbar/thoracic spine disability and the nerve root injury/damage to the RLE.  

The Veteran's VA claims folder must be made available to the examiners for review in connection with the examinations.  

Following a review of the claims folder and examination of the Veteran, the orthopedic examiner should specify the ROM of the thoracolumbar spine including forward flexion, extension, left and right lateral flexion, and left and right rotation in degrees.  

The orthopedic examiner should specifically note all symptomatology and manifestations caused by the lumbar/thoracic spine disability and should specify whether the lumbar/thoracic spine disability causes limitation of motion, pain, spasm, severe guarding, abnormal gait, or abnormal spine contour.  

The examiner should report whether degenerative disc disease (DDD) has required any periods of doctor prescribed bed rest.  

The examiner should determine whether the lumbar/thoracic spine disability is manifested by weakened movement, excess fatigability, or incoordination.  These determinations should be expressed in terms of the degree of additional ROM loss due to pain on use, including during flare-ups, any weakened movement, excess fatigability, or incoordination.  

Following a review of the claims folder and examination of the Veteran, the neurological examiner should describe the extent of neurological impairment in the RLE and indicate whether such disability is mild, moderate, or severe, or results in compete paralysis of the right leg or foot.  The examiner(s) should provide a rationale for the opinions.  

If the examiners are unable to provide the requested information with any degree of medical certainty, the examiners should indicate that.  

The examiners should set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record, in a legible report.  If the examiner cannot render an opinion without resort to mere speculation, this must also be fully explained.  See Jones, supra.

4.  The RO should then arrange for the Veteran to be examined by an appropriate physician to assess his service-connected left rib resection residuals.  The Veteran's claims folder must be reviewed in conjunction with the examination.  Any indicated studies should be performed and any necessary consultations should be arranged.  

The examiner should specifically determine whether the Veteran has any other identifiable pathology/symptoms residual from the resection of the left 12th, 6th, 7th, and 8th ribs (e.g., respiratory problems, muscular problems, and/or painful scars), and then assess the nature and severity of any such residuals.  If any of the Veteran's symptoms/complaints are determined to be related to co-existing disabilities other than those for which are service-connected, it should be so noted for the record, with explanation.  The examiner must explain the rationale for all opinions.  If the examiner cannot render an opinion without resort to mere speculation, this must also be fully explained.  See Jones, supra.

5.  The RO should also arrange for the Veteran to be examined by an appropriate physician to assess his service-connected coccidioimycosis.  The Veteran's claims folder must be reviewed in conjunction with the examination.  Any indicated studies should be performed and any necessary consultations should be arranged.  

The examiner is requested to address whether coccidioidomycosis (chronic pulmonary mycosis) is present, and, if so whether there is associated persistent fever, weight loss, night sweats, massive hemoptysis, or the necessity for suppressive therapy with no more than minimal symptoms (e.g. occasional minor hemoptysis or productive cough), or if mycotic lesions are healed, inactive, and asymptomatic.  

Note:  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AMC/RO should obtain and associated with the claims file a copy or copies of the notice or notices of examination sent to the appellant by the appropriate VA medical facility.  

6.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the issues of entitlement to service connection for tinnitus; entitlement to an initial rating in excess of 40 percent for residuals of laminotomy at L5, diskectomies at L4/L5, and T-8 of the thoracolumbar spine; entitlement to an initial rating in excess of 40 percent for nerve root injury/damage to the RLE; entitlement to an initial rating in excess of 10 percent for residuals of resection of the left 12th, 6th, 7th, and 8th ribs; and entitlement to an initial (compensable) rating for coccidioimycosis, in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish the Veteran and his representative with a fully responsive SSOC and afford them with a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefit requested should be granted or denied, but he may furnish additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinksi, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


